Citation Nr: 0028121	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-42 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected residuals of a fracture of the left tibia, 
currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1952 and served in the Army Reserves from December 1952 to 
December 1956.  These matters come before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an August 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio, which denied the 
benefits sought on appeal


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
veteran's claim of entitlement to a disability evaluation in 
excess of 10 percent for service-connected residuals of a 
fracture of the left tibia has been obtained.

2.  The service-connected residuals of a fracture of the left 
tibia are manifested by no more than impairment of the tibia 
with slight knee disability.  

3.  In a September 1994 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
back disorder, to include service connection secondary to the 
service-connected residuals of a fracture of the left tibia.  

4.  The evidence associated with the claims file subsequent 
to the September 1994 Board decision is significant when 
viewed in conjunction with the evidence previously of record, 
and it must be considered in order to fairly evaluate the 
merits of the veteran's claim.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for service-connected residuals of a fracture of the 
left tibia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.21, 4.71a, Diagnostic Code 5262 (1999).

2.  A September 1994 Board decision denying the veteran's 
claim of entitlement to service connection for a back 
disorder, to include service connection secondary to the 
service-connected residuals of a fracture of the left tibia 
is final.  38 U.S.C.A. §§ 5104, 7103(a), 7104 (West 1991); 
38 C.F.R. § 20.1100 (1999).

3.  New and material evidence has been received to reopen the 
claim of service connection for a back disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The reopened claim of service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presents two issues on appeal.  First, the 
veteran contends that he is entitled to an increased 
disability evaluation for service-connected residuals of a 
fracture of the left tibia, which is currently evaluated as 
10 percent disabling.  The veteran also contends that he has 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a back disorder.

Entitlement to an increased disability evaluation for service 
connected residuals of a fracture of the left tibia, 
currently evaluated as 10 percent disabling.

The veteran alleges that he is entitled to a disability 
evaluation in excess of 10 percent for service-connected 
residuals of a fracture of the left tibia to more accurately 
reflect the severity of his symptomatology.  An allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Based on the veteran's contention, the Board finds 
the claim for an increased rating well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  The 
Board also finds that VA has fulfilled its duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for equitable disposition of the claim, in 
that all available treatment records have been obtained and 
the veteran has been afforded personal hearings as well as 
adequate VA examinations. 

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1999); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In an August 1996 rating decision, the RO continued a 10 
percent disability evaluation pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code (DC) 5262 for the veteran's service-connected 
residuals of a fracture of the left tibia.  The RO continued 
the 10 percent disability evaluation based on a review of a 
July 1996 VA examination report, which revealed that the 
veteran was able to walk without a limp.  He had flexion of 
the left knee from 0 to 140 degrees and some increased 
crepitus was noted in the lateral aspect of the left knee 
joint.  There was also some bony enlargement of the left 
tibial crest laterally.  The examiner indicated that the 
veteran's left knee was stable and there was no atrophy.  X-
rays of the left knee revealed small suprapatellar joint 
effusion and mild degenerative changes consisting of 
narrowing of the medial tibiofemoral joint as well as the 
medial tibiofemoral joint.  Small spurs were also seen along 
the anterior portion of the proximal tibia and the posterior 
patella.  The diagnosis was residuals of fracture of left 
knee with traumatic arthritis.

Inpatient VA treatment records dated June 1998 to August 1998 
document treatment for non-Hodgkin's lymphoma as well as deep 
vein thrombosis and abdominal computerized tomography scans 
consistent with lymphoma.  These records do not contain any 
evidence regarding the service-connected residuals of the 
fracture of the veteran's left tibia.  

The veteran was afforded a personal hearing at the 
Cincinnati, Ohio RO in March 1997.  At that time, he 
testified that he was receiving ongoing treatment for his 
left lower leg disorder to include his knee at the 
Cincinnati, Ohio VA Medical Center (VAMC).  The veteran 
indicated that his leg had gotten weaker over the years.  He 
also indicated that when he was working and before he started 
receiving Social Security disability benefits in 1990 or 
1991, his knee would swell with use.    
VA outpatient treatment records dated January 1997 to January 
1999 show that the veteran continued to seek treatment for 
his left leg.  In January 1997, the veteran reported 
suffering from arthritis in both of his knees.  In January 
1998, the veteran was shown to have full range of motion of 
the left knee and there was no evidence of deformity, 
weakness, atrophy, or effusion.  A diagnosis concerning the 
veteran's left tibia was not given.  The veteran's Social 
Security records were also associated with the claims file.  
These records show that the veteran was awarded Social 
Security disability benefits for disorders of the back.  
Treatment for residuals of a fracture of the left tibia is 
not documented.  
  
The veteran was afforded another VA examination in October 
1998.  At that time, he presented with a history of pain and 
swelling over the left lower extremity which had been present 
for several months and had worsened in May and June 1998.  It 
was indicated that the veteran walked into the examination 
without the use of any external supports such as canes, 
walkers or crutches.  The veteran did not walk with a limp 
and was described as being able to walk well.  His legs were 
of equal lengths and he had good peripheral pulses over his 
left lower extremity.  There were several brownish 
discolorations or blotches over the left lower extremity, 
which were non-tender and non-painful and noted to have been 
present since June 1998.  The veteran had flexion of the left 
knee from 0 to 130 degrees and there was no medial, lateral, 
anterior or posterior instability.  The examiner indicated 
that there was no swelling, effusion or any signs of any 
instability of the patella or knee joint.  The knee joint was 
non-tender and non-painful.  X-rays of the left tibia were 
normal and there was no evidence of any bony abnormality on 
either the tibia or fibula.  The examiner opined that 

from his history and physical examination 
and x-ray findings, reveals a history of 
injuring his left lower extremity while 
in the service in the early 1950s.  The 
injury subsequently healed.  There was no 
evidence of any fracture on the x-rays 
taken today.  I feel that the examination 
of the left knee as well as the left 
ankle reveals that he has full range of 
motion of both joints.  There was no 
effusion or swelling in either joint.  
There was no instability in either joint, 
and there was no pain or discomfort in 
either joint so therefore I do not feel 
that he has any residuals in either the 
left knee or the left ankle from the 
injury that he sustained to his left 
lower extremity.  He showed no residuals 
in his joints from the injury sustained 
while in the service in the early 1950s.  
I do not feel that he has any increase 
residuals from the injury that he 
sustained [sic]; therefore, I do not 
think that he has any increased residuals 
from the injury that he sustained over 
his left tibia area from his service 
related injury in the early 1950's.

As previously indicated, the veteran's residuals of a 
fractured left tibia have been evaluated as 10 percent 
disabling pursuant to DC 5262.  A 10 percent disability 
evaluation is warranted under DC 5262 for malunion of the 
tibia and fibula with slight knee or ankle disability.  A 20 
percent evaluation is assignable for malunion of the tibia 
and fibula with moderate knee or ankle disability.  A 30 
percent disability evaluation is assignable for malunion of 
the tibia and fibula with marked knee or ankle disability and 
a 40 percent disability evaluation is assignable for nonunion 
of the tibia and fibula with loose motion, requiring a brace.

In reviewing the rating criteria in relation to the veteran's 
service-connected residuals of a fracture of the left tibia, 
the Board finds that the veteran's disability picture is most 
consistent with the current rating and does not warrant an 
evaluation in excess of 10 percent.  The evidence does not 
suggest that his symptoms result in more than a slight knee 
or ankle disability.  The veteran's symptom complex most 
closely fits within the criteria for a 10 percent disability 
evaluation as assigned by the RO, as the clinical evidence 
shows that the veteran's residuals have resolved and that he 
has not experienced any increased residuals.  While he has 
presented with subjective complaints of pain and swelling, 
these complaints were not confirmed by the objective, 
clinical evidence of record.  The objective, clinical 
evidence of record shows that during examinations the veteran 
had almost full range of motion of the left knee with no 
evidence of atrophy, deformity, weakness, effusion, 
instability or swelling.  Accordingly, the Board concludes 
that the veteran's service-connected residuals are most 
consistent with the currently assigned 10 percent disability 
evaluation.  

In reaching this decision, the Board has also considered 
whether the veteran suffers any functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 as discussed in DeLuca, 8 Vet. App. 
202, 206-207.  While the veteran presented with subjective 
complaints of pain and swelling, the clinical evidence showed 
that he had full range of motion of the left knee and there 
was no evidence of functional loss due to weakness, 
fatigability, incoordination or pain on movement of the knee 
joint.  

Further, in the absence of evidence of ankylosis of the left 
knee, recurrent subluxation or lateral instability, 
cartilage, semilunar, dislocated with frequent episodes of 
"locking," pain, and effusion in the left knee joint, 
removal of cartilage, semilunar, limitation of motion of the 
left knee, or genu recurvatum, the Board may not assign a 
higher evaluation under alternative DCs, such as 5256, 5257, 
5260, 5261 and 5263.  Likewise, while there is x-ray evidence 
of arthritis of the left knee, there is no evidence of 
instability, or additional disability of the left knee, or 
range of motion inhibited by pain, which could allow for a 
separate disability evaluation pursuant to Diagnostic Codes 
5003 and 5257.  See also VAOPGCPREC 23-97 (July 1, 1997) (23-
97); VAOGCPREC 9-98 (August 14, 1998) (9-98); 38 C.F.R. § 
4.59; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Board has considered the doctrine of reasonable doubt in 
making this decision; however, as the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
service-connected residuals of a fracture of the left tibia, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board concludes that there has been no 
showing that the veteran's service-connected residuals alone 
have resulted in marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  To the contrary, the record is 
replete with evidence that the veteran has a back disorder 
which has resulted in his unemployed status and for which he 
has also been awarded Social Security disability benefits.  
Further, the veteran has not been hospitalized for treatment 
of service-connected residuals of a fracture of the left 
tibia.  Therefore, the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) have not been demonstrated in this case.  Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

The veteran also requests the Board to reopen his claim of 
entitlement to service connection for a back disorder, on the 
basis that he has submitted new and material evidence that 
well-grounds his claim.  Initially, the Board notes that the 
veteran alleges that records documenting treatment for his 
back disorder in the 1950's at the Cincinnati, Ohio VAMC have 
been lost or destroyed.  The veteran and the RO have made 
repeated efforts to obtain these records and documentation in 
the claims file from the Cincinnati, Ohio VAMC confirms that 
some of the veteran's treatment records have been destroyed.  
However, a review of the record shows that treatment records 
from the Cincinnati, Ohio VAMC dated in February 1957 have 
been associated with the claims file and were initially 
considered by the RO in a February 1957 rating decision which 
denied the veteran's claim of entitlement to service 
connection for a back disorder.  As a general rule, the VA is 
deemed to have constructive knowledge of VA treatment records 
and these records are considered to be evidence which is of 
record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995).  Consequently, a remand is generally 
required to obtain any outstanding VA treatment records.  
However, in this case, it appears that all available VA 
treatment records have been associated with the claims file 
and no further corrective action is required.  Therefore, the 
Board will proceed with adjudication of the veteran's appeal.  

The Board observes that the veteran's claim of entitlement to 
service connection for a back disorder was last considered 
and denied in a September 1994 Board decision on the basis 
that the veteran had not submitted new and material evidence 
to reopen his claim.  At that time, the evidence submitted by 
the veteran was deemed cumulative and while confirming the 
existence of a back disorder years after service, there was 
no evidence relating the veteran's back disorder to service 
or to a service-connected disability.  

When the Board denies a claim, the denial becomes final 
unless an exception to finality is applicable.  38 U.S.C.A. 
§§ 7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  In 
this case, the Board's September 1994 decision became final, 
as the record does not show that the veteran filed a Motion 
for Reconsideration or a Motion for Clear and Unmistakable 
Error with the Board with regard to the September 1994 
decision.  A final Board decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  

When a claim to reopen is presented, the VA must perform a 
three-step analysis, the first step of which is a 
determination of whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  Elkins v. West, 12 Vet. App. 209, 218-19 (1999) 
(en banc); reversed in part, vacated in part and remanded on 
other grounds sub nom.  Elkins v. Gober, No. 00-7023 (Fed. 
Cir. Oct. 13, 2000) (holding in part that the BVA, not the 
United States Court of Appeals for Veterans Claims, is the 
only proper tribunal to find the contested facts in veterans 
cases); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  Second, if the VA 
determines that the evidence is new and material, the VA must 
reopen the disallowed claim and determine "whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all of the evidence in support of the claim, 
generally presuming the credibility of that evidence."  
Elkins, 12 Vet. App. 218-19.  Third, if the claim is well 
grounded, the VA must comply with the duty to assist in the 
development of the claim under 38 U.S.C.A. § 5107(a), and 
then readjudicate the claim on the merits on the basis of all 
of the evidence of record.  Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the three-step analysis 
set forth in Elkins), overruled on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375, 1378 Fed. Cir. 2000); 
Elkins, supra.  The second and third steps become applicable 
only when each preceding step is satisfied.  Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 325 (1999).

In this case, the pertinent evidence associated with the 
claims file since the Board's September 1994 denial includes 
(1) an October 1992 statement from the veteran to Senator 
John Glenn and the Senator's October 1992 response; (2) a 
December 1994 statement from the veteran and attachments 
including records from the State of Ohio Bureau of Workmen's 
Compensation dated in 1958, 1988 and 1991, VA treatment 
records dated in December 1978 and March 1987, and MediCenter 
North Diagnostics records dated October 1989; (3) a May 1996 
statement from the veteran to Representative Robert Portman 
with attachments including December 1994 records from Adams 
County Hospital and a May 1996 response from Representative 
Portman; (4) a July 1996 VA examination report; (5) an August 
1996 statement from the veteran; (6) VA inpatient 
hospitalization records dated June 1998 to August 1998; (7) a 
March 1997 hearing transcript; (8) an April 1997 statement 
from the veteran; (9) a May 1997 statement from 
Representative Portman; (10) VA treatment records dated May 
1986 and January 1998; (11) an October 1998 VA examination 
report; (12) VA outpatient treatment records dated January 
1997 to January 1999; (13) a March 1999 statement from the 
veteran to President Clinton with attachments consisting of 
duplicate records and a March 1999 response from the White 
House; (14) a March 1999 statement from the veteran to 
Representative Portman and an April 1999 response from 
Representative Portman; (15) Social Security records; (16) a 
January 2000 statement from the veteran; (17) a March 2000 
statement from the veteran to Senator John D. Rockefeller, IV 
and an April 2000 response from Senator Rockefeller and (18) 
an August 2000 statement from the veteran to Representative 
Portman and an August 2000 response.   

Collectively, this evidence shows that the veteran continued 
to allege that he sustained a back injury in service and that 
he was released to return to his company in Germany in 
September or October 1951.  He indicated that at that time he 
was placed on light duty status for the remainder of his 
period of service.  The veteran contends that after service 
he received treatment for his back from Dr. Sonkin.  However, 
he has been unable to obtain copies of these records, because 
Dr. Sonkin passed away, as documented by a November 1994 
statement from Joyce Sonkin Larson.  The veteran also 
indicates that he received treatment for his back after his 
discharge from service from Adams County Hospital.  However, 
correspondence received from this facility in December 1994 
reveals that the veteran's records documenting treatment in 
the 1950's are not available and have been destroyed.     

Treatment records from private providers and from VA 
facilities reveal the following.  In 1958, the veteran filed 
workmen's compensation claims for back disabilities in 1958 
and 1988.  From December 1978 to March 1987, the veteran was 
treated at VA medical facilities for complaints of back pain.  
In May 1991, Paul M. Gangl, M.D., an orthopedic surgeon, 
opined that the veteran had lumbosacral strain and lumbar 
spondylosis with sciatica.  A July 1996 VA examination report 
shows that the veteran had flattening of the normal lumbar 
curve and some arthritic changes of the back.  X-rays 
revealed disc space narrowing at L5-S1 and an increased 
amount of anterior spurring at L2-3.  

During a March 1997 hearing at the RO, the veteran testified 
that he initially injured his back during service and was 
placed on light duty status in 1951.  He stated that he 
received treatment for his back in 1953 from Sam Clark, M.D.  
However, he was unable to obtain these treatment records, as 
Dr. Clark passed away.  

A January 1998 VA outpatient treatment record shows that the 
veteran was seen in the orthopedic clinic and reported 
sustaining a low back injury during service in September 
1951.  He advised the VA physician that he was seeking 
increased compensation for his low back and the physician 
noted this request in the treatment record.  The physician 
examined the veteran and diagnosed him with "chronic service 
connected back pain."  

An October 1998 VA examination report shows that the veteran 
experienced occasional back pain after undergoing 
chemotherapy for non-Hodgkin's lymphoma.  X-rays taken during 
the October 1998 VA examination revealed generalized mild 
degenerative changes of the lumbar area of the back. 

Social Security records reflect that the veteran began 
receiving Social Security disability benefits in August 1990 
as a result of being diagnosed with "disorders of the back 
discogenic and degenerative."  Records from various private 
providers as well as VA medical facilities included with the 
Social Security records show that the veteran received 
ongoing treatment for degenerative disc disease, secondary 
osteoarthritis and lumbar strain from May 1986 to April 1991.  
Private and VA treatment records also show that the veteran 
reported a history of an in-service injury to the left lower 
extremity in 1951, a history of low back pain in 1976 
associated with a work-related injury and a history of low 
back pain in 1988 associated with a second work-related 
injury.  In a March 1991 Social Security Disability Report, 
the veteran indicated that he was disabled as a result of a 
back injury that first bothered him in 1972.

The Board finds that the recently submitted evidence is new 
and material.  In this regard, the veteran has submitted 
evidence suggesting a nexus between his current back disorder 
and his period of active service.  Specifically, in a January 
1998 VA outpatient treatment record, a VA physician diagnosed 
the veteran with "chronic service connected back pain."  
This competent evidence suggesting a nexus between the 
veteran's current back disorder and his period of service was 
not available to the Board in September 1994.  The evidence 
is significant and must be considered in connection with 
evidence previously assembled to fairly decide the merits of 
the veteran's claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim for entitlement to service connection for a 
back disorder is reopened. 

Having reopened the veteran's claim of entitlement to service 
connection for a back disorder, the Board must determine 
whether the veteran's claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994);  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

The veteran's service medical records show that the veteran 
sustained an injury to his left tibia.  The veteran claims to 
have injured his back when he injured his tibia, but service 
medical records do not confirm this.  While the veteran's 
service medical records are silent for treatment of or a 
diagnosis of a back disorder, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  Applying this standard to the present case, the 
Board accepts the veteran's assertion that he sustained an 
injury to his back during service as true.  Further, the 
record reflects that the veteran has been diagnosed with a 
current back disorder and based on a January 1998 VA medical 
opinion suggesting a nexus between the veteran's back 
disorder and his period of active service, the Board finds 
that the veteran's claim of entitlement to service connection 
for a back disorder is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has presented a claim that is plausible.  


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for service-connected residuals of a fracture of the 
left tibia is denied. 

New and material evidence to reopen the claim of entitlement 
to service connection for a back disorder having been 
submitted, the claim is reopened.

The claim of entitlement to service connection for a back 
disorder is well grounded, and to this extent, the appeal is 
granted, subject to the development requested below.  


REMAND

Based on a review of the record on appeal, the Board has 
determined that clarification of the medical evidence of 
record addressing the possible nexus between the veteran's 
currently diagnosed back disorder and his period of active 
service is necessary prior to adjudication of the veteran's 
claim for service connection.  Specifically, in a January 
1998 VA treatment record, a VA physician diagnosed the 
veteran with "chronic service connected back pain."  The 
physician stated that this diagnosis was based on the history 
provided by the veteran and the physician did not indicate 
whether all of the medical evidence of record including the 
veteran's service medical records had been reviewed prior to 
rendering this opinion.  Further, the physician did not 
provide a thorough rationale, or explanation of the possible 
link between the veteran's period of service and his 
currently diagnosed back disorder.  The physician 
acknowledged that when the veteran presented for examination, 
he indicated that he was seeking compensation, or an increase 
in compensation for his back disorder.  It is not clear from 
the treatment note whether the physician was aware that the 
veteran was not service connected for a back disorder.  
Additionally, the VA physician did not discuss the veteran's 
post-service back injuries and the impact that these injuries 
have on his current back disorder.  Therefore, in order to 
assist in the evaluation of the veteran's claim for service 
connection, the Board concludes that the veteran should be 
afforded a thorough VA examination.  

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, this case 
is REMANDED for the following action:

The veteran should be afforded a VA 
examination to assess the nature and 
etiology of his current back disorder.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  In 
light of the evidence of record, the 
substance of which is substantially set 
forth above, the examiner is requested to 
give an opinion as to whether it is at 
least as likely as not that the veteran's 
current back disorder is causally or 
etiologically related to service, or 
whether the veteran's back disorder is 
the result of a post-service injury, 
including work-related injuries sustained 
in 1958, 1976 and 1988.  The complete 
rationale for each opinion expressed 
should be set forth, and must 
specifically include a diagnosis, or 
absence of a diagnosis.  The examiner is 
specifically requested to comment on the 
January 1998 VA opinion in his/her 
report.  To the extent answers cannot be 
provided without resort to speculation, 
that too should be noted for the record.  
The examination report should include a 
complete rationale for all opinions 
expressed and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Because it is important "that each 
disability be viewed in relation to its 
history[,]"  38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.










The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals








 

